On Petition eor Rehearing
By the Court,
Norcross, C. J.:
Counsel for appellants has filed a petition for a rehearing in which he contends that this court should consider the affidavit of Alfred Chartz, filed after the motion for a new trial had been determined in the lower court, because there was no suggestion of diminution of record or motion to strike, and that both parties impliedly agreed that the court should consider the affidavits filed, which are conceded to be dehors the record; also that the conclusion reached by this court on *432the town-site question is contrary to the decisions of the Supreme Court of the United States cited hy us in support of the opinion heretofore rendered.
Our former ruling, that the affidavit referred to cannot be considered upon the appeal is abundantly supported by numerous decisions of this court.- (Simpson v. Ogg, 18 Nev. 28; Marshall v. Golden Fleece M. Co., 16 Nev. 156; State v. McMahon, 17 Nev. 365; State v. McLane, 15 Nev. 345, 371.)
Upon the town-site question, the petition does not present any points not thoroughly covered by the original brief. On account of the importance of the question, hoAvever, we have again carefully considered the decisions of the Supreme Court of the United States and others not cited, and we are still of the opinion that the conclusions heretofore reached are not in conflict with the decisions of the Supreme Court of the United States, but are in harmony therewith.
The petition is denied.